Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 25, 42, 44 and 46 are the independent claims under consideration in this Office Action.  
	Claims 27-30, 32-41, 43, 45 and 47 are the dependent claims under consideration in this Office Action.
          Claims 1-24 were cancelled by preliminary amendment.
Remarks
          The examiner is appreciative of the changes to the language of the claims, these have been considered and the following is submitted for applicant’s consideration, the following is submitted in view of newly found prior art, as well:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim, line 3, there is no proper antecedent basis for the words “the backing strip”.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 25, 27, 30, 33-35, 37, 42, 44 and 45 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Kornat (4,244,544).
          Kornat teaches a method for manufacturing a hanger and where such hanger is capable of receiving and holding articles.  The hanger is capable of supporting clothing, for example.  Kornat teaches a hanger including a rigid support member 1 and a single length of resilient material 6.  The length of material is taught as including a resilient and integrally molded plastic material (column 2, lines 17-18).  The molding includes a series of side by side folds, loop portions or clamping elements, forming walls or jaws 9 and 10.  The loops include the above noted portion s 9 and 10 and connecting external walls 12.  The loops are arranged side by side and include gaps 8 therebetween.  The piece is molded with a curved form 7 (column 2, line 19 and thereafter), such that each gap 8 is useful for accommodating an article therein.  In use, the resilient molding is attached to a separately formed backing strip, bracket or rigid support 1 and an attachment member or threaded bolt fastener (column 2, line 62) is passed through aperture 15 and causes the molding to resiliently flex and straighten for applying an inward clamping force onto the article (column 2, lines 54-67, for example) by use of the flexing and the “teeth” 10’.  The molding would inherently return to a curved form when the bolt is removed.
ALLOWABLE SUBJECT MATTER
           Claims 46 and 47 are allowable over the art of record.	
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28, 29, 36, 38-41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lanman, Cavender, Robertson, Vollmer and Rubin et al. illustrate hangers including looped portions for holding articles.


INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732